4/13/2018                                               Amazon.com - Order 111-4968352-4756256




                               Final Details for Order #111-4968352-4756256
                                                  Print this page for your records.

            Order Placed: November 20, 2017
            Amazon.com order number: 111-4968352-4756256
            Order Total: $121.25


                                            Shipped on November 21, 2017

            Items Ordered                                                                                          Price
            1 of: Life Everlasting and the Immensity of the Soul: A Theological Treatise on the Four              $18.94
            Last Things: Death, Judgment, Heaven, Hell, Reginald Garrigou-Lagrange
            Sold by: Amazon.com Services, Inc.

            Condition: New
            1 of: Our Saviour and His Love for Us: Catholic Doctrine on the Interior Life of Christ as it $21.34
            Relates to Our Own Interior Life, Reginald Garrigou-Lagrange
            Sold by: Amazon.com Services, Inc.

            Condition: New
            1 of: The Priest In Union With Christ, Reginald Garrigou-Lagrange                                     $18.95
            Sold by: Amazon.com Services, Inc.

            Condition: New


            Shipping Address:
                                                                                                Item(s) Subtotal: $59.23
            Pavel Kejik - Guest - Arrival Sat 25 Nov
                                                                                            Shipping & Handling: $12.56
            HILTON CHARLOTTE CENTER CITY
            222 E 3RD ST                                                                                             -----
            CHARLOTTE, NC 28202-2315                                                             Total before tax: $71.79
            United States                                                                               Sales Tax: $5.19
                                                                                                                     -----
                                                                                       Total for This Shipment:$76.98
            Shipping Speed:
                                                                                                                     -----
            Two-Day Shipping


                                            Shipped on November 21, 2017


            Items Ordered                                                                                          Price
            1 of: The Three Conversions in the Spiritual Life, Reginald Garrigou-Lagrange                         $12.95
            Sold by: Amazon.com Services, Inc.

            Condition: New
            1 of: Providence: God's Loving Care for Men and the Need for Confidence in Almighty                   $19.95
            God, Reginald Garrigou-Lagrange
            Sold by: Amazon.com Services, Inc.

            Condition: New


            Shipping Address:                                                                   Item(s) Subtotal: $32.90
            Pavel Kejik - Guest - Arrival Sat 25 Nov                                        Shipping & Handling: $8.38
            HILTON CHARLOTTE CENTER CITY                                                                             -----
            222 E 3RD ST                                                                         Total before tax: $41.28
            CHARLOTTE, NC 28202-2315                                                                    Sales Tax: $2.99
            United States                                                                                            -----
                                                                                       Total for This Shipment:$44.27
            Shipping Speed:                                                                                          -----
                  Case 3:16-cv-00695-FDW-DCK Document 94-42 Filed 11/14/18 Page 1 of 2
https://www.amazon.com/gp/css/summary/print.html/ref=oh_aui_pi_o00_?ie=UTF8&orderID=111-4968352-4756256#                     1/2
4/13/2018                                               Amazon.com - Order 111-4968352-4756256

            Two-Day Shipping


                                                     Payment information
            Payment Method:                                                                       Item(s) Subtotal:$92.13
            Visa | Last digits: 5009                                                           Shipping & Handling:$20.94
                                                                                                                     -----
            Billing address                                                                     Total before tax: $113.07
            Mr Paul Kejik
                                                                                   Estimated tax to be collected:   $8.18
            Baronius Press Ltd
                                                                                                                     -----
            78 York Street
                                                                                                   Grand Total: $121.25
            London, W1H 1DP
            United Kingdom

            Credit Card transactions                                   Visa ending in 5009: November 21, 2017: $44.27
                                                                       Visa ending in 5009: November 21, 2017: $76.98

                                 To view the status of your order, return to Order Summary.


                               Conditions of Use | Privacy Notice © 1996-2018, Amazon.com, Inc. or its affiliates




                 Case 3:16-cv-00695-FDW-DCK Document 94-42 Filed 11/14/18 Page 2 of 2
https://www.amazon.com/gp/css/summary/print.html/ref=oh_aui_pi_o00_?ie=UTF8&orderID=111-4968352-4756256#                     2/2
